COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §                  No. 08-14-00285-CR
IN RE
                                                   §             ORIGINAL PROCEEDING
STEVEN E. COTTINGHAM,                                           ON PETITION FOR WRIT OF
                                                   §                  MANDAMUS
RELATOR.
                                                   §

                                  MEMORANDUM OPINION

        Relator, Steven E. Cottingham, an inmate in a federal correctional institution, has filed a

petition for writ of mandamus against the Honorable William E. Moody, Judge of the 34th

District Court of El Paso County, Texas, alleging that the court has not ruled on Relator’s

pending motions in cause number 20140D02027. We deny mandamus relief.

        To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). To be entitled to a writ

of mandamus compelling a trial court to consider and rule on a properly filed and pending

motion, Relator must establish that: (1) he asked the trial court to rule; and (2) the trial court has

either refused to rule, or failed to rule within a reasonable time. Barnes v. State, 832 S.W.2d
424, 426-27 (Tex.App.--Houston [1st Dist.] 1992, orig. proceeding). It is the Relator’s burden to

provide this Court with a sufficient record to establish his right to mandamus relief.            See
TEX.R.APP.P. 52.3(k)(l)(A)(appendix to mandamus petition must contain a copy of any order

complained of, or any other document showing the matter complained of); TEX.R.APP.P.

52.7(a)(1)(relator must file with the mandamus petition a copy of every document that is material

to his claim for relief). Relator has not provided the Court with a file-marked copy of his

motions and he has not shown that he asked the trial court to rule on his motions. Further, there

is no evidence in the mandamus record that the court has refused to rule or has failed to rule

within a reasonable time. The petition for writ of mandamus is denied.



October 29, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-